MEMORANDUM **
Shegaw Ambachew, a native and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal and the *319BIA’s order denying his motion to reopen and remand to apply for relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review a denial of asylum and withholding of removal for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition for review.
Substantial evidence supports the IJ’s adverse credibility finding because Ambachew’s inconsistent testimony about whether or not he ceased all political activities after his second arrest by the Ethiopian police went to the heart of his asylum and withholding claims. See id. at 1043.
Ambachew waived all contentions pertaining to the denial of his motion to reopen because he failed to challenge the BIA’s denial in his petition for review. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996) (“Issues raised in a brief that are not supported by argument are deemed abandoned.”).
Because a copy of the administrative record has already been filed, Ambachew’s “Motion for Leave to File Excerpt of Record in Two Volumes” is denied as moot. See 8 U.S.C. § 1252(b)(4)(A); cf. Gomez-Vigil v. INS, 990 F.2d 1111, 1113 (9th Cir.1993) (denying a motion to consider evidence outside the administrative record).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.